Exhibit 10.8 (a)

         
 
  Date   23 April 2003
Mr.
  Division/dept.   Human Resources
Manuel Brocke-Benz
  Person in charge   A. Hilbt
VWR International Inc.
  Phone +49 (0)89/   99 65 48-585
 
  Fax +49 (0)89/   99 65 48-597
 
  e-mail   agatha.hilbt.@de.vwr.com

The following
Employment Agreement
is concluded between you and the VWR International GmbH Company in Darmstadt /
Germany (hereinafter referred to as “Company”).
§ 1
Function, General Rights and Obligations

•  
As of 01 August 2003 and by decision of the meeting of shareholders of VWR
International GmbH, you are appointed Managing Director of VWR International
GmbH, Hilpertstraße 20A, 64295 Darmstadt / Germany and employed as a Regional
Manager Core Europe in the Company.

•  
You undertake to devote your full efforts exclusively to VWR International GmbH
and to perform the business matters assigned to you with the care of a prudent
and conscientious businessman.

•  
You shall report regularly to the General Manager Europe and coordinate with the
latter regarding all business activities to the required degree.

•  
You shall represent the corporation before and out of court in accordance with
your right to represent as registered in the commercial register.

•  
Your rights and obligations are governed by the shareholders’ agreement of VWR
International GmbH, by the present Employment Agreement, and by law.

 

 



--------------------------------------------------------------------------------



 



•  
You shall be liable for your activities as defined in Section 43, Paragraph 1 of
the Limited Liability Company Act (GmbHG) with the care of a prudent
businessman. VWR International GmbH shall indemnify you against personal
third-party liability insofar as you do not act deliberately or grossly
negligent.

§ 2
Work Results, Records, Inventions

•  
Work results

You undertake to notify the Company of all work results as well as observations
and experiences made in the scope of your activity and to provide them to us for
exclusive use and free disposal.

•  
Records

Records and other documents relating to the business activity, furthermore
plans, illustrations, drawings, samples, and other business material are to be
kept carefully and to be treated as property of the Company. They have to be
returned upon request at any time as well as without being asked at the end of
employment at the latest.

•  
Inventions

Insofar as work results are subject to the legal provisions on employee
inventions, the provisions of this law as to their treatment shall apply to you
as well as to the Company without any restrictions.
You shall immediately inform the Company about inventions capable of being
protected made by you after your resignation as long as you receive an old age
pension or similar payments from the Company. Upon request of the Company, you
shall grant at least a non-exclusive right to use on reasonable terms to the
Company.
Furthermore, you declare your willingness to always make the declarations
required for obtaining, transfer, or abandonment of industrial property rights.
This obligation shall survive the end of the employment.

 

 



--------------------------------------------------------------------------------



 



To this end, you shall immediately notify the Company of any change of residence
even after the end of employment. Eventual disadvantages or damages incurred by
the Company or eventual joint inventors due to defaults in this respect shall be
at your expense.
§ 3
Confidentiality
You shall observe secrecy as to all business and operational matters and keep
strictly confidential all business and production secrets entrusted to you or
disclosed otherwise during your employment, even towards other employees of the
corporation. This obligation shall survive the end of the employment.
§4
Second Occupation
You shall carry out a second occupation with prior consent of the Company, only.
§ 5
Assignment of Other Tasks, Activity in Associations and Organizations
The Company reserves the right to entrust you instead of or in addition to the
tasks assigned to you with a different activity within the group of companies or
in a company that is economically affiliated to the Company; this also means
activities abroad. The Company’s decision shall take reasonable account of your
interests.

 

 



--------------------------------------------------------------------------------



 



In case of a transfer to another place of work for official purposes, the
Company shall always take over the moving costs to a reasonable extent within
the scope of tax regulations.
Upon the Company’s request, you shall assume offices in associations, government
agencies, or institutions related to your profession or activities.
Should you want to assume such an office, the Company shall only refuse it’s
consent in case of obvious prejudice to the corporation’s interests. In case
such a prejudice to the corporation’s interests turns out later, the Company
reserves the right to revoke this consent.
§6
Agreement Restricting Competition
You shall conclude with the Company an Agreement Restricting Competition if the
Company considers this necessary. The legal provisions governing your field of
activities shall be the basis for this.
§ 7
Publications, Lectures
Any publication — whether spoken, written, or by image — that uses experiences
of the corporation or could be of prejudice to the Company’s interests requires
the prior written consent of the Company.
§8
Salary, Ex Gratia Payment, Bonus

•  
Salary

The Company shall remunerate your activities at the end of each month by payment
of a salary amounting to a gross sum of € xxxx per month into an account to be
specified by you.

 

 



--------------------------------------------------------------------------------



 



The salary shall develop according to your performances and your function in the
corporation.

•  
Ex Gratia Payment

In November you shall be paid an ex gratia payment amounting to half a monthly
salary (month of reference shall be October). If the employment has not covered
all the calendar year, this ex gratia payment is calculated on a pro rata
temporis basis. The legal right to this ex gratia payment shall be the same as
that to payment of salary.

•  
Bonus

As to the calculation of the bonus, the rules and regulations stated in the
accompanying letter dated 13 February 2003 shall apply. There is no legal right
to this bonus, not even in case of repeated payment.
The payment shall be cancelled if you have terminated your contract of
employment prior to the general day of payment without any important cause given
by the Company or if the Company has terminated your contract of employment for
an important reason you are responsible for or you have caused.
The salary and other emoluments shall compensate all required additional work
exceeding the corporate working time.
You shall keep the amount of your salary and other emoluments confidential.
§ 9
Assignment, Pledging
Assignment or pledging of claims from the employment, in particular salary
claims, require the Company’s consent.
§10
Benefits in Case of Inability of Performance

•  
In case of an inability of performance that is not due to your fault, you are
entitled to continued payment of your salary for a maximum period of 26 weeks,
but not beyond the end of employment.

 

 



--------------------------------------------------------------------------------



 



Legal provisions stating that such right will continue beyond the end of
employment shall remain unaffected thereby.

•  
Notwithstanding Section 10, Paragraph 1, the salary payment shall be continued
for a period of 6 weeks if the inability of performance has been caused by an
admitted accident at work. After these 6 weeks, the Company shall pay a grant
for the period of another 40 weeks but not beyond the end of employment. This
grant is calculated from the difference of the net salary and the injury benefit
paid by the professional association.

§11
Assignment of Claims for Damages
If your inability of performance has been caused by a third party, you are
obligated to assign your claims for damages against the third party to the
Company insofar as you are entitled or will be entitled to continued payment of
remuneration or to another grant in accordance with Section 10 of the present
Agreement or to another grant. Insofar as the obligation of assignment exists,
it is not allowed to dispose of the claim for damages in another way, even not
towards an insurance company.
You shall use your best endeavors to support the Company in assertion of
assigned claims for damages, particularly by giving information and disclosing
documents.
§12
Refund of Expenses in Case of Business Trips
You are entitled to refund of expenses for ordered business trips pursuant to
the rules and regulations of travel expenses [Reisekostenordnung] by the VWR
International GmbH Company as amended.

 

 



--------------------------------------------------------------------------------



 



§13
Vacation, Vacation Allowance
You are entitled to annual vacation of 30 working days.
The vacation year shall be equal to the calendar year. During this period the
vacation is to be granted and taken.
In justified exceptions, the entitlement for vacation can be transferred to the
following year. In order to prevent lapse of the entitlement to vacation, it is
to be taken by 31 March of the following year at the latest.
In the year of resignation, you are granted one twelfth of your annual vacation
for each started month of employment.
If you retire or are disabled otherwise, you are entitled to the entire annual
vacation.
The Company shall pay vacation allowance in accordance with the rules and
regulations prevailing in the corporation.
§14
Periods of Notice
The period of notice for both parties shall be six months before the end of each
calendar quarter.
If longer periods of notice than the above are provided by law, they shall apply
to both parties.
The Company is entitled to waive your work completely or in part upon
termination of the employment while continuing to pay the remuneration for the
remaining period of contract; insofar the period of release from work shall be
deemed to satisfy your right to vacation.
At the end of the month when you have attained the age of 65, the Employment
Agreement shall expire without the need of giving notice.

 

 



--------------------------------------------------------------------------------



 



§15
Old Age Pension
The claims to an old age pension obtained with the Merck KGaA Company are
transferred to the Company which shall continue them in accordance with the
rules and regulations of the Merck KGaA Company.
§16
Written Form of the Contract, Ancillary Provisions
Alterations or amendments of the present Employment Agreement shall be made in
writing to become legally binding.
If individual provisions of this Employment Agreement are contrary to imperative
legal provisions that are binding for the contracting parties, these legal
provisions replace the respective provisions of this Employment Agreement. This
shall not affect the validity of this Employment Agreement.
§ 17
Cut-off Periods
The claims of both parties from the employment are to be asserted in writing
within a cut-off period of 2 months after the due date. After expiry of this
period the assertion is excluded.
In case of resignation, the claims of both parties shall be asserted 1 month
after the end of the employment at the latest.
If a claim of the opposing party has been refused, this must be enforced before
court within a period of 1 month.

 

 



--------------------------------------------------------------------------------



 



§ 18
Applicable Law, Place of Jurisdiction
German law shall apply to the relations stipulated in the present Agreement.
Place of jurisdiction shall be Darmstadt / Germany.
VWR International GmbH

     
/s/ Karl-Heinz Sieling
 
   
Karl-Heinz Sieling
   

I agree to the contents of the present Employment Agreement:
Date: May 20, 2003

     
/s/ Manuel Brocke-Benz
 
   
Manuel Brocke-Benz
   

 

 